o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc tege eb qp4 ------------------- number release date conex-129782-16 uil 408a ---------------------- the honorable vicky hartzler member u s house of representatives carter lane suite columbia mo attention dear representative hartzler i apologize for the delay in responding to your inquiry dated date on behalf of your constituent asked why individuals must have compensation in order to contribute to a traditional or roth individual_retirement_arrangement ira an individual with compensation_for a year can contribute to a traditional_ira as described in sec_408 of the internal_revenue_code or a roth_ira as described in sec_408a of the code allowing individuals with no compensation to contribute to a traditional or roth_ira would require legislative action compensation defined in sec_219 of the code includes ------------------------------- -------------------- wages commissions professional fees tips and other_amounts received for personal services taxable alimony and separate_maintenance payments received under a decree of divorce or separate_maintenance compensation also includes earned_income for self-employed individuals as defined in sec_401 and differential wage payments as defined in sec_3401 conex-129782-16 i am sorry my response is not favorable but i hope this information is helpful if you have questions please contact ---------------------------- -------------------- or me at sincerely neil sandhu senior technician reviewer qualified_plans branch employee_benefits tax exempt and government entities
